DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez Jr. (US#2005/0173078).
Regarding claims 1, 10, and 15, Perez discloses a package receiving apparatus ([0027], line 4) comprising:
a housing 128 having an opening (vertical slit) through the housing;
a net retracting element 26 mounted within the housing;
an elongated flexible net 14 having a first end 24 attached to the net retracting element within the housing and a second end extending through the opening in the housing with a pull-bar 22 attached thereto external to the housing; and
a locking mechanism 38 mounted on an exterior surface of an adjacent structure (D2), the locking mechanism being constructed to receive and lock the pull-bar or locking-bar with the net extended (Fig. 4).
Regarding claims 2 and 10, wherein the net retracting element 26 defines an elongated spindle or shaft rotatably mounted within the housing and the elongated flexible net is wrapped around the elongated spindle or shaft in a retracted stored configuration (Fig. 2).
Regarding claims 3 and 10, wherein the elongated spindle or shaft is spring loaded 34 to automatically retract the elongated flexible net when the locking-bar is released from the locking mechanism ([0038], lines 7-10).
Regarding claims 7, 13, 15 and 16, wherein the housing is fixedly attached to a wall (J2) adjacent a door opening (Fig. 4).
Regarding claims 8 and 10, wherein the elongated flexible net is generally rectangular in shape (Fig. 4) with a vertical width or height and a length sufficient to enclose any packages being received.
Regarding claims 9 and 10, wherein the housing is a vertically elongated hollow housing and the opening is a vertically elongated opening at least as long as the vertical width or height of the elongated flexible net (see Figs. 2 and 4).
Regarding claims 15 and 16, Perez as discussed above in detail discloses all the claimed structure required to perform the method steps.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification, it can be assumed the device will inherently perform the same process.  In re King, 802 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Jr. (US#2005/0173078).
Regarding claims 5 and 12, Perez discloses the net is a mesh material [0037], lines 3-5, but fails to specifically disclose the material as fabric.  However, it would have been an obvious design consideration to modify Perez by utilizing a fabric material for the inherent material properties thereof as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 4, 6, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677